--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
 
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
 


THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is made
as of April 12, 2011, by and between Alamo Energy Corp. (formerly Green Irons
Holdings Corp.), a Nevada corporation (the “Company”) and Eurasian Capital
Partners Limited (the “Secured Party”).
 
RECITALS
 
A.           Company and the Secured Party previously entered into (i) a
Security Agreement dated November 19, 2009, and (ii) an Amended and Restated
Security Agreement dated February 5, 2010, and the parties wish to amend and
restate those agreements as provided in this Agreement and this Agreement shall
replace those agreements in their entirety.
 
B.           Company has issued to the Secured Party senior secured convertible
promissory notes in the collective principal amount of Two Million Four Hundred
Sixty Thousand Dollars ($2,460,000) and the Company may issue to the Secured
Party additional senior secured convertible promissory notes up to the principal
amount of One Million Nine Hundred Forty Thousand Dollars ($1,940,000)
(collectively, the “Notes”).
 
C.           In order to induce Secured Party to acquire the Notes from Company,
Company has agreed, among other things, to execute this Agreement.
 
NOW, THEREFORE, in consideration of the agreements herein and in reliance upon
the representations and warranties set forth herein and therein, the parties
agree as follows:
 
ARTICLE 1.
 
DEFINED TERMS
 
1.1           DEFINITIONS.  Unless otherwise defined herein or unless the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, have the meanings provided in the Uniform Commercial Code in
effect in the State of Nevada (the “UCC”).  In addition, the following terms
when used in this Agreement, including its preamble and recitals, shall have the
following meanings:
 
“Transaction Documents” means (a) this Agreement, (b) the Note, and (c) the
UCC-1 filed in connection herewith.
 
“Obligations” means the payment and performance obligations of Company under any
of the Transaction Documents.
 
ARTICLE 2. 
 
SECURITY INTEREST
 
              2.1           GRANT OF SECURITY INTEREST.  To secure the timely
payment and performance in full of the Obligations, Company does hereby assign,
grant and pledge to the Secured Party all of the estate, right, title and
interest of Company in and to the collateral as more fully described on Exhibit
A hereto, whether now owned or later acquired or created, and including all
proceeds of the collateral, whether cash or non-cash (the “Collateral”).
 
 
1

--------------------------------------------------------------------------------

 
2.2           FINANCING STATEMENTS.
 
(a) Company hereby authorizes Secured Party to file this Agreement and all
financing statements, continuation statements, amendments, assignments,
collateral assignments, certificates, and other documents and instruments with
respect to the Collateral pursuant to the UCC and otherwise in any jurisdiction
and with any filing offices (whether state, federal or foreign) as may be
necessary or reasonably requested by such Secured Party to perfect, or from time
to time to publish notice of, or continue or renew, the security interests
granted hereby (including, such financing statements, continuation statements,
certificates, and other documents as may be necessary or reasonably requested to
perfect a security interest in any additional property rights hereafter acquired
by Company or in any replacements, products or proceeds thereof), in each case
in form and substance satisfactory to such Secured Party.
 
(b) Company will pay the cost of filing such financing statements relating to it
in all public offices where filing is necessary or reasonably requested by
Secured Party and will pay any and all recording, transfer or filing taxes that
may be due in connection with any such filing.
 
(c) Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as Secured Party may reasonably
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to Secured Party herein.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES OF DEBTOR
 
Company makes the following representations and warranties to and in favor of
Secured Party as of the date hereof.  All of these representations and
warranties shall survive the execution and delivery of this Agreement:
 
3.1           OFFICES, LOCATION OF COLLATERAL.  The chief executive office or
chief place of business of Company is located at 10497 Town and Country Way,
Suite 820, Houston, Texas 77024.
 
3.2           TITLE AND LIENS.  Company has good, valid, and marketable title to
its respective portion of the Collateral, free from all liens and encumbrances
of any kind, except for (i) normal and customary state or municipal impositions
not yet due and payable, and (ii) purchase money security interests incurred in
the normal course of business.  As a result of this Agreement, Secured Party
will together have a senior priority security interest in the Collateral,
subordinate to no other security interest.
 
ARTCLE 4.
 
COVENANTS OF DEBTOR
 
Company covenants to and in favor of Secured Party as follows:
 
4.1           COMPLIANCE WITH OBLIGATIONS.  Company shall perform and comply in
all material respects with all obligations and conditions on its part to be
performed with respect to the Collateral.
 
4.2           EVENTS OF DEFAULT.  Company shall give to Secured Party prompt
notice of any material default with respect to the Collateral of which Company
has knowledge or has received notice.
 
 
2

--------------------------------------------------------------------------------

 
4.3           PRESERVATION OF VALUE; LIMITATION OF LIENS.  Company shall not
take any action in connection with the Collateral which would impair in any
material respect the respective interests or rights of Secured Party therein or
with respect thereto, except as expressly permitted hereby; provided, however,
that nothing in this Agreement shall prevent Company, prior to the exercise by
Secured Party of any of its respective rights pursuant to the terms hereof, from
undertaking Company’s operations in the ordinary course of business.  Company
shall not directly or indirectly create, incur, assume or suffer to exist any
liens on or with respect to all or any part of the Collateral senior to or pari
passu with the liens created by this Agreement, except for the Permitted
Encumbrances.  Company shall at its own cost and expense promptly take such
action as may be necessary to discharge any such liens.
 
4.4           MAINTENANCE OF RECORDS.  Company shall, at all times, keep
accurate and complete records of its respective portion of the
Collateral.  Company shall permit representatives of Secured Party, upon
reasonable prior notice, at any time during normal business hours of the Company
to inspect and make abstracts from Company’s books and records pertaining to the
Collateral.  Upon the occurrence and during the continuation of any Event of
Default, at Secured Party’s request, Company shall promptly deliver copies of
any and all such records to Secured Party.
 
4.5           PAYMENT OF TAXES.  Company shall pay or cause to be paid, before
any fine, penalty, interest or cost attaches thereto, all taxes, assessments and
other governmental or non-governmental charges or levies (other than those taxes
that it is contesting in good faith and by appropriate proceedings, and in
respect of which it has established adequate reserves for such taxes) now or
hereafter assessed or levied against the Collateral pledged by it hereunder and
shall retain copies of, and, upon request, permit Secured Party to examine
receipts showing payment of any of the foregoing.
 
4.6           NAME; JURISDICTION OF ORGANIZATION.  Company shall give Secured
Party at least 30 days prior written notice before Company changes its name,
jurisdiction of organization or entity type and shall at the expense of Company
execute and deliver such instruments and documents as may be required by Secured
Party or applicable legal requirements to maintain their senior perfected
security interests in the Collateral subject to the Permitted Encumbrances.
 
4.7           PROCEEDS OF COLLATERAL.  Company shall, at all times, keep pledged
to Secured Party pursuant hereto all Collateral and all dividends,
distributions, interest, principal and other proceeds received by the Company
with respect thereto, and all other Collateral and other securities,
instruments, proceeds and rights from time to time received by or distributable
to Company in respect of any Collateral, and shall not permit any issuer of such
Collateral to issue any shares of stock or other equity interests which shall
not have been immediately duly pledged to Secured Party hereunder.
 
ARTICLE 5.
 
RIGHTS AND REMEDIES
 
5.1           EVENT OF DEFAULT DEFINED.  Any breach of the provisions of this
Agreement which is not cured within fifteen (15) calendar days of written notice
from Secured Party or any event of default under any of the Transaction
Documents following expiration of any applicable notice and grace periods as
described in the Transaction Documents will constitute an "Event of Default"
hereunder.
 
5.2           REMEDIES UPON EVENT OF DEFAULT.
 
(a)           During any period during which an Event of Default shall have
occurred and be continuing, Secured Party may (but shall be under no obligation
to), directly or by using agent or broker:
 
(i) proceed to protect and enforce the rights vested in it by this Agreement and
under the UCC;
 
 
3

--------------------------------------------------------------------------------

 
(ii) cause all moneys and other property pledged as security to be paid and/or
delivered directly to it, and demand, sue for, collect and receive any such
moneys and property;
 
(iii) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted to collect or enforce any Obligations of Company or
rights included in the Collateral, or for specific enforcement of any covenant
or agreement contained herein, or in aid of the exercise of any power therein or
herein granted, or for any foreclosure hereunder and sale under a judgment or
decree in any judicial proceeding, or to enforce any other legal or equitable
right vested in it by this Agreement or by law;
 
(iv) foreclose or enforce any other agreement or other instrument by or under or
pursuant to which the Obligations of any Company are issued or secured;
 
(v) subject to Section 5.2(b), sell, lease or otherwise dispose of any or all of
the Collateral, in one or more transactions, at such prices as Secured Party may
deem best, and for cash or on credit or for future delivery, without assumption
of any credit risk, at any broker’s board or at public or private sale, without
demand of performance or notice of intention to sell, lease or otherwise dispose
of, or of time or place of disposition (except such notice as is required by
applicable statute and cannot be waived), it being agreed that Secured Party may
be purchasers or lessees on their own behalf at any such sale and that Secured
Party or anyone else who may be the purchaser, lessee or recipient for value of
any or all of the Collateral so disposed of shall, upon such disposition,
acquire all of Company’s rights therein.  Secured Party may adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the same, and such sale may,
without further notice or publication, be made at any time or place to which the
same may be so adjourned.  If Secured Party sells any of the Collateral upon
credit, after reasonable inquiry as to the credit worthiness of the purchaser,
Company will be credited only with payments actually made by the purchaser,
received by Secured Party and applied to the indebtedness of the purchaser.  In
the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Company shall be credited with the proceeds of the
sale;
 
(vi) incur expenses, including reasonable attorneys’ fees, consultants’ fees,
and other costs appropriate to the exercise of any right or power under this
Agreement;
 
(vii) perform any obligation of Company hereunder and make payments, purchase,
contest or compromise any encumbrance, charge, or lien, and pay taxes and
expenses;
 
(viii) make any reasonable compromise or settlement deemed desirable with
respect to any or all of the Collateral and extend the time of payment, arrange
for payment installments, or otherwise modify the terms of, any or all of the
Collateral;
 
(ix) secure the appointment of a receiver of any or all of the Collateral;
 
(x) exercise any other or additional rights or remedies granted to Secured Party
under any other provision of this Agreement or exercisable by a secured party
under the UCC, whether or not the UCC applies to the affected Collateral, or
under any other applicable law and take any other action which Secured Party
deem necessary or desirable to protect or realize upon their security interests
in the Collateral or any part thereof; and/or
 
(xi) appoint a third party (who may be an employee, officer or other
representative of Secured Party) to do any of the foregoing, or take any other
action permitted hereunder, on behalf of  Secured Party.
 
(b) If, pursuant to any law, prior notice of any action described in
Section 5.2(a) is required to be given to Company, Company hereby acknowledges
that the minimum time required by such law, or if no minimum is specified, ten
days, shall be deemed a reasonable notice period.
 
 
4

--------------------------------------------------------------------------------

 
(c)           Any action or proceeding to enforce this Agreement may be taken by
Secured Party either in a Company’s name or in Secured Party’s name, as Secured
Party may deem necessary.
 
(i)  
All rights of marshalling of assets of Company, including any such right with
respect to the Collateral, are hereby waived by Company.

 
(ii)  
Secured Party shall incur no liability as a result of the sale of any or all of
the Collateral at any private sale pursuant to Section 5.2(a) conducted in a
commercially reasonable manner.  Company hereby waives any claims against
Secured Party arising by reason of the fact that the price at which any or all
of the Collateral may have been sold at such a private sale was less than the
price that might have obtained at a public sale or was less than the aggregate
amount of the Obligations, even if Secured Party accepts the first offer
received and does not offer the Collateral to more than one offeree.

 
5.3           ATTORNEY-IN-FACT.  Upon the occurrence and during the continuation
of an Event of Default, the Company hereby irrevocably constitutes and appoints
Secured Party as its true and lawful attorney-in-fact to enforce all rights of
such Company with respect to the Collateral, including the right to give
appropriate receipts, releases and satisfactions for and on behalf of and in the
name of the Company or, at the option of Secured Party, in the name of Secured
Party, with the same force and effect as the Company could do if this Agreement
had not been made.  If Secured Party shall so elect after the occurrence and
during the continuation of an Event of Default hereunder, Secured Party shall
have the right at all times to settle, compromise, adjust, or liquidate all
claims or disputes directly with the Company or any obligor of the Company upon
such terms and conditions as Secured Party may determine in its sole discretion,
and to charge all costs and expenses thereof (including reasonable attorneys’
fees and charges) to the Company’s account and to add them to the Obligations
whereupon such costs and expenses shall be and become part of the
Obligations.  This power of attorney is a power coupled with an interest and
shall be irrevocable.
 
5.4           EXPENSES; INTEREST.  All costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Secured Party in connection with
exercising any actions taken under Article 5, together with interest thereon (to
the extent permitted by law) computed at a rate of 10% per annum (or if less,
the maximum rate permitted by law) from the date on which such costs or expenses
are invoiced to and become payable by Company, to the date of payment thereof,
shall constitute part of the Obligations secured by this Agreement and shall be
paid by Company to Secured Party within ten (10) days after written demand.
 
5.5           NO IMPAIRMENT OF REMEDIES.  If under applicable law, Secured Party
proceeds by either judicial foreclosure or by non-judicial sale or enforcement,
Secured Party may, at its sole option, determine which of its remedies or rights
to pursue without affecting any of its respective rights and remedies under this
Agreement.  If, by exercising any right and remedy, Secured Party forfeits any
of its other rights or remedies, including any right to enter a deficiency
judgment against Company or any third party (whether because of any applicable
law pertaining to “election of remedies” or the like), Company nevertheless
hereby consents to such action by Secured Party.  To the extent permitted by
applicable law, Company also waives any claim based upon such action, even if
such action by Secured Party results in a full or partial loss of any rights of
subrogation, indemnification or reimbursement which Company might otherwise have
had but for such action by Secured Party or the terms herein.  Any election of
remedies which results in the denial or impairment of the right of Secured Party
to seek a deficiency judgment against any third party shall not, to the extent
permitted by applicable law, impair Company’s obligations hereunder.  If Secured
Party bids at any foreclosure or trustee’s sale or at any private sale permitted
by law or this Agreement, Secured Party may bid all or less than the amount of
the Obligations.  To the extent permitted by applicable law, the amount of the
successful bid at any such sale, whether Secured Party or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and any deficiency between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations.
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE 6.
 
CERTAIN WAIVERS
 
6.1           MODIFICATION OF OBLIGATIONS.  Company’s liability hereunder shall
not be reduced, limited, impaired, discharged or terminated if Secured Party at
any time, without notice to or demand of Company (unless specifically required
by the Transaction Documents):
 
(a) renews, extends, accelerates, or otherwise changes the time, place, manner
or terms, or otherwise modifies any of the Obligations (including any payment
terms);
 
(b) extends or waives the time for Company’s performance of, or compliance with,
any term, covenant or agreement on its part to be performed or observed under
the Transaction Documents, or waives such performance or compliance or consents
to a failure of, or departure from, such performance or compliance;
 
(c) settles, compromises, releases or discharges, or accepts or refuses any
offer of performance with respect to, or substitutions for, any of the
Obligations or any agreement relating thereto and/or subordinates the payment of
the same to the payment of any other obligations;
 
(d) requests and accepts other guaranties of any of the Obligations and takes
and holds security for the payment hereof or any of the Obligations;
 
(e) releases, surrenders, exchanges, substitutes, compromises, settles,
rescinds, waives, alters, subordinates or modifies, with or without
consideration, any security for payment of any of the Obligations, any other
guaranties of any of the Obligations, or any other obligation of any third party
with respect to any of the Obligations;
 
(f) to the extent permitted by law, enforces and applies any security, if any,
now or hereafter held by or for the benefit of Secured Party in respect hereof
or any of the Obligations and directs the order or manner of sale thereof, or
exercises any other right or remedy that Secured Party may have against any such
security, in each case as Secured Party in its discretion may determine,
including foreclosure on any collateral pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable; or
 
(g) exercises any other rights available to it under any of the Transaction
Documents, at law or in equity.
 
6.2           SECURITY INTERESTS ABSOLUTE.  All rights of the Secured Party and
the security interests hereunder, and all obligations of Company hereunder,
shall be absolute and unconditional irrespective of:
 
(a) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under any of the Transaction Documents,
at law, in equity or otherwise) with respect to any of the Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of any of the Obligations;
 
(b) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, in any other Transaction Documents or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for any of the Obligations, in each case, whether or not in accordance with the
terms hereof or any other Transaction Documents or any agreement relating to
such other guaranty or security;
 
(c) the application of payments received from any source to the payment of
indebtedness of Company to Secured Party other than the Obligations, even though
Secured Party might have elected to apply such payment to any part or all of the
Obligations;
 
 
6

--------------------------------------------------------------------------------

 
(d) Secured Party’s consent to the change, reorganization or termination of the
corporate structure or existence of Company and to any corresponding
restructuring of any of the Obligations;
 
(e) any other act or thing or omission, or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of Company as an
obligor in respect of any of the Obligations;
 
(f) any Obligations or any agreement relating thereto, at any time being found
to be illegal, invalid or unenforceable in any respect
 
(g) any defenses, set-offs or counterclaims which Company may allege or assert
against Secured Party in respect of the Obligations; and
 
(h) whether Secured Party makes, or does not or fails to make, any additional
loan to Company subsequent to the date hereof.
 
6.3           CERTAIN WAIVERS.  Company hereby waives any and all defenses
afforded to a surety, including promptness, diligence, notice of acceptance and
any other notice with respect to any of the Obligations and this Agreement and
any requirement that Secured Party protect, secure, perfect or insure any
security interest or lien, or any property subject thereto, or exhaust any right
or take any action against Company or any other third party or entity or any
collateral securing any of the Obligations, as the case may be.
 
6.4           POSTPONEMENT OF SUBROGATION.  Company agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
this Agreement, by any payment made hereunder or otherwise, while this Agreement
is in effect, unless such action is required to stay or prevent the running of
any applicable statute of limitations.  Any amount paid to Company on account of
any such subrogation rights prior to such time shall be held in trust for
Secured Party and shall immediately be paid to Secured Party and credited and
applied against the Obligations.  Any time after this Agreement has terminated
and if Company has made payment to Secured Party of all of the Obligations, or
if an action is required to stay or prevent the running of any applicable
statute of limitations, then, at Company’s request, Secured Party will execute
and deliver to Company appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
Company of an interest in the Obligations resulting from such payment by
Company.
 
ARTICLE 7.
 
MISCELLANEOUS PROVISIONS
 
7.1           NOTICE. All notices or other communications required or permitted
to be given hereunder shall be made in writing and shall be considered given (a)
when made if made by hand delivery, (b) one (1) business day after being
deposited with an overnight courier if made by a courier guaranteeing overnight
delivery, (c) on the date indicated on the notice of receipt if made by
first-class United States mail, with return receipt requested, and (d) upon
confirmation if made by telecopier.  Any party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by giving of notice to the other parties in the manner set forth
hereinabove.
 
7.2           DELAY AND WAIVER; REMEDIES CUMULATIVE.  No failure or delay by
Secured Party in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  Any waiver, permit, consent or approval of any kind or
character on the part of Secured Party of any breach or default under the
Agreement or any waiver on the part of Secured Party of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent in such writing specifically set forth.  No right, power or remedy
herein conferred upon or reserved to Secured Party hereunder is intended to be
exclusive of any other right, power or remedy, and every such right, power and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right, power and remedy given hereunder or now or hereafter existing
at law or in equity or otherwise.  The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.  Resort to any or all
security now or hereafter held by Secured Party may be taken concurrently or
successively and in one or several consolidated or independent judicial actions
or lawfully taken nonjudicial proceedings, or both.
 
 
7

--------------------------------------------------------------------------------

 
7.3           ENTIRE AGREEMENT.  This Agreement and any agreement, document or
instrument referred to herein integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral negotiations and prior
writings in respect of the subject matter hereof.
 
7.4           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, exclusive of its conflict of
laws rules.
 
7.5           SEVERABILITY.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.
 
7.6           HEADINGS.  Paragraph headings have been inserted in this Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
 
7.7           WAIVER OF JURY TRIAL.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF SECURED PARTY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SECURED PARTY TO MAKE THE LOAN.
 
7.8           CONSENT TO JURISDICTION.  Each party hereto agrees that any legal
action or proceeding with respect to or arising out of this Agreement may be
brought in or removed to the federal or state courts located in Clark County,
Nevada, as Secured Party may elect.  By execution and delivery of this
Agreement, each party hereto accepts, for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each of the parties hereto irrevocably consents to the service of
process out of any of the aforementioned courts in any manner permitted by
law.  Nothing herein shall affect the right of Secured Party to bring legal
action or proceedings in any other competent jurisdiction.  Each party hereto
hereby waives any right to stay or dismiss any action or proceeding under or in
connection with this Agreement brought before the foregoing courts on the basis
of forum non-conveniens.
 
7.9           SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
7.10         COUNTERPARTS.  This Agreement may be executed in one or more
duplicate counterparts and when signed by all of the parties listed below, shall
constitute a single binding agreement.  Delivery of an executed signature page
of this Agreement by facsimile transmission shall be as effective as delivery of
a manually executed counterpart thereof.
 
7.11         BENEFIT OF AGREEMENT.  Nothing in this Agreement, express or
implied, shall give or be construed to give, any person other than the parties
hereto and their respective successors, transferees and assigns any legal or
equitable right, remedy or claim under this Agreement, or under any covenants
and provisions of this Agreement, each such covenant and provision being for the
sole benefit of the parties hereto and their respective successors, transferees
and assigns.
 
7.12         AMENDMENTS AND WAIVERS.  No amendment, modification, termination or
waiver of any provision of this Agreement or consent to any departure therefrom
shall be effective unless the same shall be in writing and signed by each of the
parties hereto.  Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.
 
7.13         SURVIVAL OF AGREEMENTS.  The provisions regarding the payment of
expenses and indemnification obligations shall survive and remain in full force
and effect until terminated pursuant to Section 7.14 (unless reinstated pursuant
to section 7.15).
 
 
8

--------------------------------------------------------------------------------

 
7.14         RELEASE AND SATISFACTION.  Upon the indefeasible payment (whether
in cash and/or other consideration which is satisfactory to Secured Party in its
sole discretion) and performance in full of the Obligations, (i) this Agreement
and the security interests created hereby shall terminate and Secured Party will
return the Collateral, including all documentation evidencing or affecting the
Collateral, and (ii) upon written request of Company, Secured Party shall
execute and deliver to Company, at Company’s expense and without representation
or warranty by or recourse to Secured Party, releases and satisfactions of all
financing statements, mortgages, notices of assignment and other registrations
of security.
 
7.15         REINSTATEMENT.  This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time any payment
pursuant to this Agreement is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, reorganization, liquidation of Company
or upon the dissolution of, or appointment of any intervenor or conservator of,
or trustee or similar official for, Company or any substantial part of Company’s
assets, or otherwise, all as though such payments had not been made.
 
7.16         LIMITATION ON DUTY OF SECURED PARTY WITH RESPECT TO THE
COLLATERAL.  The powers conferred on Secured Party hereunder are solely to
protect its respective interests in the Collateral and shall not impose any duty
on Secured Party or any of its designated agents to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for monies actually received by it hereunder, Secured Party shall
have no duty with respect to any Collateral and no implied duties or obligations
shall be read into this Agreement against Secured Party.  Secured Party shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment that is
substantially equivalent to that which Secured Party accords its own property,
it being expressly agreed, to the maximum extent permitted by applicable law,
that Secured Party shall have no responsibility for (a) taking any necessary
steps to preserve rights against any parties with respect to any Collateral or
(b) taking any action to protect against any diminution in value of the
Collateral, but, in each case, Secured Party may do so and all expenses
reasonably incurred in connection therewith shall be part of the Obligations.
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Security Agreement as of
the date first above written.
 
 



 
Company:
 
ALAMO ENERGY CORP.
a Nevada corporation 
   
 
By:
 
/s/ Allan Millmaker
     
Allan Millmaker
Its: Chief Executive Officer 


 
 
Secured Party:
 
EURASIAN CAPITAL PARTNERS LIMITED
        By:   /s/ Geoffrey Long  
Name:
Its: 
Geoffrey Long
Director
 

 

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF COLLATERAL
 


All assets of Alamo Energy Corp., a Nevada corporation referred to herein as the
“Company”, which are specified below:
 
               Equipment:  All equipment means all goods, machinery, furniture,
furnishings, fixtures, tools, supplies, motor vehicles and all other property
used or useful in the business of the Company, now or hereafter owned or
possessed or hereafter acquired by the Company, and including specifically
(without limitation) all accessions thereto, all substitutions and replacements
thereof, and all deposits made on any such equipment;


Deposit Accounts and Other Cash: All deposits and deposit accounts with any
bank, savings and loan association, credit union or like organization, and all
funds and amounts therein, and whether or not held in trust, or in custody or
safekeeping, or otherwise restricted or designated for a particular purpose, and
all other cash or marketable securities on hand, whether held in-vault or
otherwise;


Receivables: Each and every right of the Company to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, or of a loan, out of the overpayment
of taxes or other liabilities, or any other transaction or event, whether such
right to payment is created, generated or earned by the Company or by some other
person who subsequently transfers his, her or its interest to the Company,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all liens and other security interests) which the
Company may at any time have by law or agreement against any account debtor or
other person obligated to make such payment or against any property of such
account debtor or other persons including, but not limited to, all present and
future accounts, contract rights, chattel paper, bonds, notes and other debt
instruments, and rights to payment in the nature of general intangibles;


General Intangibles: All general intangibles of the Company whether now owned or
hereafter acquired, including (without limitation) all general intangibles (as
defined in the UCC); and


Securities: All securities, joint venture and other equity interests now owned
or hereafter acquired by the Company.


The collateral shall include (i) all substitutes and replacements for and
proceeds of any and all of the foregoing property, and in the case of all
tangible collateral, all accessions, accessories, attachments, parts, equipment
and repairs now or hereafter attached or affixed to or use in connection with
any such goods and (ii) all warehouse receipts, bills of lading and other
documents of titles now or hereafter covering such goods.
 


11


--------------------------------------------------------------------------------